Exhibit 32 CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1350 AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 In connection with the Quarterly Report of 4th Grade Films, Inc. (the “Registrant”) on Form 10-Q for the quarter ending September, 2013, as filed with the Securities and Exchange Commission on the date hereof (the “Quarterly Report”), we, Shane Thueson, President and Director, and Nicholl Doolin, Vice President and Director, of the Registrant, certify, pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, that: (1) The Quarterly Report fully complies with the requirements of section 13(a) or 15(d) of the Securities Exchange Act of 1934; and (2) The information contained in the Quarterly Report fairly presents, in all material respects, the financial condition and result of operations of the Registrant. Date: 11/12/13 By: /s/Shane Thueson Shane Thueson Principal Executive Officer President & Director Date: 11/12/13 By: /s/Nicholl Doolin Nicholl Doolin Principal Financial Officer, Vice President & Director
